Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on December 23, 2020. Claims 2-3, 12-14 and 16-19 were canceled and new claims 21-28 are added. Claims 1, 4-11, 15 and 20-28 are now pending in the application.

Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 12/23/2020 are acknowledged. With respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) or (2) and 103, the applicant’s amendment/arguments (see REMARKS, pages 7-8) have been fully considered and are persuasive. Accordingly, the previous office action sent on 07/23/2020 has been withdrawn.

Allowable Subject Matter
4.	Claims 1, 4-11, 15 and 20-28 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 12/23/2020 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed apparatus (claim 20), non-transitory computer-readable storage medium (claim 15) and method (claim 1), comprising, among other ... ; selecting, by a computing device, a threshold characteristic and a threshold value, the threshold characteristic comprising a respective one of a fixed threshold or a variable threshold; based on the selected threshold characteristic, determining a granularity for subdividing the frequency spectrum into one or more partitions; selectively processing the set of measurements into a set of metrics each having a metric characteristic and a metric value, the metric characteristic based on the granularity of the one or more partitions, and where each network device has an associated one of the set of metrics for each one or more partition; and comparing, by the computing device, the metric value associated with each network device to the threshold value at each of the one or more partitions; and sorting the network devices into a plurality of interference groups, each interference groups associated with one of the one or more partitions.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 4-11 and 21-28.

5. 	References U.S. 7,933,350; U.S. 8,364,188; U.S. 9,112,670 and U.S. 10,548,142 are cited because they are put pertinent to improve the resource allocation due to interference in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	This application is in condition for allowance except for the following formal matters:
Claim 1 is objected to because of the following informalities:
- line 3, the limitation “the computing device” after “receiving” should be replaced to -- a computing device --; since there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 



/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 25, 2021